Citation Nr: 1517646	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to June 4, 2008, for the award of service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in the February 2005 rating decision that declined to reopen and allow the Veteran's claim.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO granted service connection for PTSD and assigned a 100 percent disability rating, effective June 4, 2008.  In July 2009, the Veteran entered a notice of disagreement with the assigned effective date.  In August 2011, a statement of the case was issued which continued the assigned effective date.  In August 2011, the Veteran filed a substantive appeal (VA Form 9), alleging CUE in the February 2005 rating decision that declined to reopen the Veteran's claim for service connection for PTSD because new and material evidence had not been submitted.

In February 2015, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing at the RO; a transcript of that hearing is of record.

This appeal is being processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  On October 4, 2004, the Agency of Original Jurisdiction (AOJ) received the Veteran's application to reopen his claim for service connection for PTSD along with evidence that was both new and material to the Veteran's claim.

2.  In a final February 2005 rating decision, the AOJ declined to reopen the Veteran's claim for service connection for PTSD, finding that new and material evidence related to either the current diagnosis of PTSD or the Veteran's in-service stressor had not been submitted.

3.  The February 2005 rating decision did not properly apply governing law in effect at such time, and such error, had it not been made, would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that declined to reopen the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. §§ 7105, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The February 2005 rating decision contains CUE when it failed to reopen the Veteran's claim and grant service connection.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2014).

3.  An effective date of October 4, 2004, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

The Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001). 

Moreover, as the decision below constitutes a full grant of the benefit sought in the present appeal, any deviation in the execution of the VCAA requirements by the AOJ constitutes harmless error, and does not prohibit consideration of this matter on the merits. 

II. Background

The Veteran is seeking an effective date prior to June 4, 2008, for the award of service connection for PTSD.  Specifically, the Veteran contends that he is entitled to an effective date back to October 4, 2004, based on CUE in a February 2005 rating decision.  The Veteran and his representative allege that the AOJ committed CUE by finding that the Veteran had not submitted new and material evidence of either the existence of a current disability or the occurrence of an in-service stressor, the bases for which the Veteran was previously denied service connection.

The Veteran claim for service connection for PTSD was originally denied in October 1994.  In June 2003, the AOJ denied the Veteran's petition to reopen his claim for service connection for PTSD.  The AOJ determined that new and material evidence had not been submitted which showed a relationship between the Veteran's PTSD and his active military service.

In October 2004, the Veteran filed his claim to reopen.  In addition, he submitted a letter from his treating physician, Dr. A.S., in which she stated that the Veteran's PTSD, as well as his other disabilities, have caused him to be totally and permanently disabled.  In response to the Veteran's claim, the AOJ sent a VCAA letter to the Veteran indicating that it needed evidence of the Veteran's in-service stressor(s).  In December 2004, the Veteran submitted a statement in support of his claim detailing his duties during service, including flying combat missions during the Vietnam War as a part of the 7/17th Air Cavalry Squadron.  In addition to the materials submitted by the Veteran, the Veteran's VA treatment records clearly indicated that the Veteran was diagnosed with PTSD associated with his combat service.  See Psychiatric General Note, October 1, 2004.  Treatment records also show the Veteran's assigned Global Assessment Functioning (GAF) scores of 42 in October 2004 and 48 in December 2004. 

In February 2005, the AOJ nevertheless issued a rating decision in which it stated that the evidence submitted did not show a clear diagnosis of PTSD.  Additionally, the AOJ stated that the Veteran did not provide enough information to verify his stressors.  In March 2005, the Veteran entered a notice of disagreement with that decision.  In March 2006, the AOJ issued a statement of the case in which it reopened the Veteran's claim, but nevertheless denied service connection.  The AOJ determined that the information provided by the Veteran was insufficient to confirm the occurrence of his in-service stressor.  After the AOJ issued the statement of the case, the Veteran did not file a substantive appeal (VA Form 9).

In June 2008, the Veteran filed to reopen his previously-denied claim for service connection for PTSD.  In support of his claim, the Veteran submitted a July 2008 letter from a VA social worker discussing the present severity of the Veteran's PTSD.  In addition, the social worker also discussed the fact that the Veteran's DD-214 showed that he was awarded the Air Medal for his active service, and that the Veteran's service personnel records show that he participated in the 1968 TET Offensive.  In connection with his new claim, the Veteran submitted multiple descriptions of his in-service stressors, including his involvement in combat missions as a part of the 7/17th Air Cavalry Squadron during the 1968 TET Offensive.

In March 2009, the AOJ reopened the Veteran's claim and granted service connection for PTSD, assigning a 100 percent disability rating, effective June 4, 2008, the date the Veteran filed his most recent claim.  The AOJ stated that, because it was able to confirm the Veteran's unit of assignment (the 7/17th Air Cavalry Squadron) through his personnel records, as well as its participation in combat operations in Vietnam during 1967 and 1968, service connection was warranted.  Also, in assigning the 100 percent disability rating, the AOJ relied upon the Veteran's VA treatment records, including a GAF score of 45, which indicates serious impairment of social and occupational functioning.  In addition, the AOJ highlighted Dr. A.S.'s October 2004 letter in which she stated that the Veteran's PTSD caused him to be totally and permanently disabled, as well as a statement submitted by another physician. 

III. Analysis

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim to reopen after a previous final disallowance, or a claim for an increase will be on the date of receipt of the claim for the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2), (r) (2014).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Under applicable law (in 2005 and 2009), if a Veteran filed an application for service connection with VA, and the claim was disallowed, he had the right to appeal the disallowance to the Board.  See, e.g., 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  If he did not initiate an appeal within one year, however, the decision became final.  See 38 C.F.R. §§ 20.302(a), 20.1103.

At all times here relevant, applicable regulations provided, in essence, that if new and material evidence was received during the applicable appellate period following an AOJ decision, the new and material evidence would be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  More recently, the United States Court of Appeals for the Federal Circuit has explained that, under such regulations, "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "New and material evidence" in this context has the same meaning as "new and material evidence" as defined in the corresponding regulation.  See Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

Once the finality of a prior disallowance is established, any award based on a subsequently filed application for the same disability can ordinarily be effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5108, 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2), (r) (2014).  An exception to this rule applies if it established that the AOJ committed CUE in a prior final disallowance.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014). 

CUE is a very specific and rare kind of error, however.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

To establish CUE, a claimant must show either that the correct facts, actually or constructively of record at the time of the prior adjudication, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313 (1992); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Mere disagreement as to how the facts were weighed or evaluated is not CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).  Neither is VA's failure to fulfill its duty to assist.  Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002).

In this case, the Board finds, as an initial matter, that the AOJ's February 2005 rating decision is final as it relates to the Veteran's PTSD.  In this regard, the Veteran was notified of the AOJ's decision and his appellate rights in March 2005.  The Veteran submitted a notice of disagreement in March 2005.  In March 2006, the AOJ issued a statement of the case; however, the Veteran did not submit a substantive appeal.  Consequently, the February 2005 rating decision became final.  The Board observes that no additional evidence was received during the applicable period; and no additional service department records have been associated with the claims file.  As such the provisions of 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

Turning to the matter of whether the AOJ committed CUE when it previously and finally denied the Veteran's claim, the Board notes that, in determining whether CUE exists in such a case, the Board must examine the evidence of record; assume that the AOJ was aware of and duly considered extant law; and form a conclusion as to whether the AOJ decision was supportable in light of the evidence and law that then existed.  Hauck v. Nicholson, 403 F.3d 1303, 1305-06 (Fed. Cir. 2005).

Applying these principles to the facts of the present case, the Board finds that the AOJ committed CUE when it declined to reopen, and subsequently grant, the Veteran's claim in February 2005.  In the February 2005 rating decision, the AOJ stated that the record did not contain evidence of either a clear diagnosis of PTSD or of information sufficient to confirm the Veteran's participation in combat operations.  However, the evidence available at that time, to particularly include Dr. A.S.'s October 2004 letter, the Veteran's VA treatment records, and the Veteran's service personnel records, not only showed the presence of the current diagnosis of PTSD, but also a connection between the Veteran's PTSD and his service.  The Board notes that the same personnel record used in the March 2009 rating decision to verify the Veteran's involvement in combat operations was of record at the time of the February 2005 decision.  Furthermore, the evidence then of record was later used to assign the Veteran's 100 percent disability.

Therefore, the Board finds that new and material evidence had been received in conjunction with the Veteran's October 2004 claim to reopen his previously denied claim for service connection.  The evidence submitted after the previous June 2003 final denial was both new, in that it was not of record at the time of the last final denial, and material, in that it related to an unestablished fact necessary to substantiate the Veteran's claim.  Thus, the misapplication of the law manifestly changed the outcome of the rating decision.  See 38 U.S.C.A. § 5109A(a); 38 C.F.R. § 3.105(a).

At the time of the February 2005 rating, the Veteran's service personnel records clearly document the Veteran's assignment to the 7/17th Calvary during the TET Offensive, and thus his participation in combat operations.  Furthermore, the Veteran's VA treatment records clearly document a diagnosis PTSD.  Finally, the Veteran's VA treatment records also indicate a relationship between the Veteran's participation in combat operations and his current diagnosis.  

In some, the February 2005 rating decision contains a clear and unmistakable error and, as such, service connection was warranted as of October 4, 2004, the date the Veteran filed his claim to reopen.











	(CONTINUED ON NEXT PAGE)

ORDER

The claim of CUE in the February 2005 rating decision which declined to reopen the Veteran's claim of service connection for PTSD is granted, and an earlier effective date of October 4, 2004, for the award of service connection for PTSD is granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


